Citation Nr: 0818227	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  02-07 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a November 2001 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Columbia, South Carolina in which 
the RO denied the benefit sought on appeal.  The appellant, 
who had active service from May 1951 to March 1953, appealed 
that decision to the BVA.  Thereafter, the RO referred the 
case to the Board for appellate review.  

The appellant testified at a personal hearing before the 
undersigned Veterans Law Judge in December 2003.  Thereafter, 
the Board remanded the case to the RO in June 2004 and 
November 2005 for additional development.  The requested 
development has been completed; and the case has been 
returned to the Board for further review.

The Board notes for the record that in a July 2004 statement, 
the appellant contended that he felt "that as a result of 
having no central vision in [his] service connected left eye, 
that yrs. of wear and tear on [his] once good right eye has 
resulted in [his] diminished overall vision."  The Board 
considers the appellant's letter to constitute a claim of 
entitlement to service connection for a right eye disorder on 
a secondary service connection basis rather than on a direct 
basis; and observes that the RO may also have considered it 
as such since it implicitly addressed the appellant's 
contention in a May 2005 Supplemental Statement of the Case. 
See May 2005 SSOC, p. 9.  However, the appellant has never 
been provided notice pursuant to the Veterans Claims 
Assistance Act of 2000 ("VCAA") of the evidence necessary 
to substantiate a secondary service connection claim.  As 
such, the Board REFERS this matter to the RO for further 
action and appropriate development.   



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A right eye disorder, to include residuals of removal of 
a right eye cataract, was not incurred in or aggravated by 
military service, and is not shown to be causally or 
etiologically related to service. 


CONCLUSION OF LAW

A right eye disorder was not incurred in, or aggravated by, 
active military service. 38 U.S.C.A. §§ 1101, 1110, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for a right eye disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).

Prior to the adjudication of the appellant's claim, a letter 
dated in May 2001 fully satisfied the duty to notify 
provisions. See 38 U.S.C.A. § 5103(a); 38 C.F.R.  
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The May 2001 letter informed the appellant that 
additional information or evidence was needed to support his 
service connection claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)[Pelegrini II].  In addition, the appellant was 
provided additional VCAA notices after the Board's June 2004 
and November 2005 remand decisions that also informed him of 
what was necessary to substantiate his service connection 
claim. See letters sent by the Appeals Management Center 
dated in June 2004 and December 2005; Supplemental Statements 
of the Case dated in May 2005 and August 2007; Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III].   

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The appellant was afforded 
two VA examinations in September 2001 and July 2004 in 
connection with his claim. 
 
Lastly, the Board observes that prior to the RO's 
certification of this appeal, it provided the appellant with 
an explanation of disability ratings and effective dates. See 
April 2007 letter from the Appeals Management Center; August 
2007 Supplemental Statement of the Case; Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Regardless, since the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim of entitlement to service 
connection for a right eye disorder, any questions as to the 
appropriate disability rating or effective date to be 
assigned to this claim are rendered moot, and no further 
notice is needed. Id. 

B.  Law and Analysis
 
In this case, the evidence of record reveals that the 
appellant is service-connected for toxoplasmosis of the left 
eye for which he receives a 30 percent disability rating. See 
April 2002 rating decision (appellant was assigned a 30 
percent disability rating effective November 3, 1958).  
Service connection for the appellant's left eye condition was 
originally granted based upon review of the appellant's 
service medical records, which revealed that the appellant 
was diagnosed with choroiditis of the left eye at the time of 
discharge from service. September 1953 and November 1958 
rating decisions.  In this appeal, the appellant seeks 
service connection for a right eye disorder, to include 
residuals of removal of a right eye cataract, which he 
contends may have started developing during his period of 
service. December 2003 BVA hearing transcript.  In the 
alternative, the appellant asserts that his right eye 
condition either developed or has been aggravated by his 
service-connected left eye disability.  

As noted in the Introduction section above, the issue of 
entitlement to service connection for a right eye disorder on 
a secondary basis has not been reviewed by the RO or prepared 
for BVA review; and the Board has therefore referred the 
issue to the RO for appropriate action.  As such, the 
analysis of this opinion focuses on the appellant's original 
claim of entitlement to service connection on a direct basis.  
While viewing the evidence in the light most favorable to the 
appellant in this case, the Board unfortunately finds that 
the preponderance of the evidence is against the appellant's 
direct service connection claim; and the appeal must 
therefore be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. § 3.303(d).  
In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury. 
Pond v. West, 12 Vet. App. 341 (1999).  

With regard to the first element necessary for a grant of 
service connection on a direct basis (evidence of a current 
disability), the medical evidence of record indicates that 
the appellant experienced lattice degeneration of his right 
eye peripheral retina for which he underwent laser treatments 
in 1996 and 2003. August 2004 letter from K.G., M.D.  In 
1997, the appellant also underwent laser peripheral 
iridectomy in both eyes due to a diagnosis of narrow angle 
glaucoma. Id. The appellant subsequently developed a cataract 
of the right eye for which he underwent cataract surgery in 
2003. Id.; September 2001 VA examination report.  
Unfortunately, the appellant's right eye cataract extraction 
resulted in the development of a retinal tear for which the 
appellant was treated with laser retinopexy. See medical 
records from R.K., M.D.; July 2004 VA examination report.  
The appellant was subsequently diagnosed with (1) status-post 
laser retinopexy in the right eye and (2) status-post 
cataract surgery in his right eye. July 2004 VA examination 
report.  The Board finds that the appellant's previous 
diagnosis of a right eye cataract and the residuals of its 
removal constitute a current disability for VA purposes and 
fulfills the requirements of the first element for service 
connection.

With regard to the second element necessary for a grant of 
service connection (an in-service occurrence or injury), the 
appellant's service medical records reveal that the appellant 
entered service with uncorrected vision of either 20/30 or 
20/50 in the right eye and 20/70 in the left eye; with 
respective corrected vision acuity of 20/20 to 20/30 
bilaterally. March 1951 enlistment record; April 1951 report 
of medical examination.  A clinical physical examination of 
the appellant's eyes performed at the time of enlistment into 
service was found to be normal. April 1951 report of medical 
examination.  Subsequent service medical records reveal that 
the appellant was scheduled for an eye appointment in August 
1951 for refraction. August 1951 service medical records 
("Eyes - refractive - appointment"); August 1951 request 
for consultation.  It appears that at this time, the 
appellant was diagnosed with old, inactive choroiditis of the 
left eye and astigmatism. August 1951 request for 
consultation.  Thereafter, the appellant was seen in May 1952 
for pain in the eyes and headaches. May 1952 service medical 
records.  At that time, he reported that he had "spots in 
both eyes."  Subsequent to performing an eye examination, 
the appellant's service examiner opined that the "spots" 
the appellant complained of were "floaters" which would be 
absorbed in time. See service consultation sheet.  The 
appellant's March 1953 discharge examination report indicates 
that a clinical evaluation of the appellant's eyes and an 
ophthalmoscopic evaluation were both found to be abnormal and 
that the appellant had (1) a mixed astigmatism of both eyes 
and (2) central choroiditis of the left eye found to have 
existed prior to service. March 1953 report of medical 
examination.  The appellant's right eye uncorrected vision 
was reported to be 20/50 and his left eye uncorrected vision 
was 20/100. Id.  With glasses, the appellant's vision was 
corrected to 20/20 and 20/50, respectively. Id.  

Post-service medical records dated within months of the 
appellant's separation from service reference the appellant's 
complaints of seeing spots before both of his eyes, spots he 
contended were becoming worse. September 1953 interim summary 
prepared for RO adjudication division.  These records 
document the appellant's statements that he first noticed 
that there was a defect in his field of vision of the left 
eye in 1951; and that this defect later developed into what 
the appellant described as a blind-spot. Id.  A special eye 
examination performed in September 1953 revealed that the 
appellant had corrected visual acuity of 20/25 for the right 
eye and 23/100 for the left eye. Id.  The appellant continued 
to be diagnosed with central choroiditis of the left eye. 
Id.; see also October 1953 final summary.  However, upon 
additional examination, this diagnosis was changed in 
November 1958 to toxoplasmosis of the left eye. See November 
1958 VA medical records; December 1958 rating decision.  No 
specific reference to the appellant's right eye was made 
during these times. December 1958 rating decision ("Right 
eye is normal to external and internal examination").     

Based upon review of the foregoing evidence, the Board finds 
that the second element of the service connection test has 
been met to the extent that the appellant's service medical 
records document complaints of "floaters" of the bilateral 
eyes.  However, in making this finding, the Board observes 
for the record that the appellant's overall service medical 
records and immediate post-service medical records are not 
particularly supportive of the appellant's direct service 
connection claim in that they ultimately document a disorder 
pertaining to the appellant's left rather than right eye.  
Notably, these records also do not indicate that the 
appellant experienced right eye symptomatology in service 
that can be associated with his post-service development of a 
right eye cataract.        




Turning to the third element of the service connection test 
(a nexus between the current disability and the in-service 
event), the Board observes that the post-service medical 
evidence of record indicates that the appellant began 
experiencing specific right eye symptomatology in 
approximately 1996.  According to a letter from the 
appellant's private medical doctor, the appellant developed 
lattice degeneration of his right eye peripheral retina for 
which he initial underwent laser treatment in 1996. August 
2004 letter from K.G., M.D.  In that letter, Dr. G. also 
reported that the appellant underwent laser peripheral 
iridectomy in both eyes due to a diagnosis of narrow angle 
glaucoma in 1997. Id.  Notably, the first medical evidence 
documenting the diagnosis of a right eye cataract is not 
dated until September 2001. September 2001 VA examination 
report.  The remainder of the medical evidence of record 
discusses the appellant's 2003 right eye cataract surgery and 
subsequent retinal repair. See private medical records from 
R.K., M.D.  A review of these 
post-service medical records reveal that none of the 
appellant's medical providers have discussed, mush less 
associated, the appellant's current right eye disorder to any 
eye symptomatology the appellant experienced in service.  As 
such, the Board finds that these records do not fulfill the 
third element of the service connection test.  

Additional evidence against the appellant's claim consists of 
a July 2004 VA examiner's report in which the examiner 
essentially opined that the etiology of the appellant's right 
eye cataract was entirely age-related. See July 2004 VA 
examination report.  After reviewing the appellant's claims 
file, obtaining a medical history from the appellant and 
performing an eye examination, the examiner ultimately 
concluded that the appellant's right eye condition is not 
etiologically related to the eye symptomatology the appellant 
experienced in service. Id. ("[T]here is really no direct 
connection between the patient's old macular scar in his left 
eye and his eventual age-related development of a cataract of 
the right eye").  The Board finds the July 2004 examination 
report to be dispositive in this case since it is the only 
competent evidence of record addressing the claimed 
relationship between the appellant's right eye disorder and 
his period of service.  Therefore, the Board finds the July 
2004 VA medical opinion not only to be persuasive and 
credible, but uncontroverted.  As such, the Board concludes 
that the third element of the direct service connection test 
has not been met.  As a result, service connection for a 
right eye disorder on a direct basis must be denied.   

In addition to the foregoing, the Board has considered 
whether the appellant is entitled to special consideration in 
light of the impairment he experiences in both eyes.  
Specifically, VA regulations provide that compensation is 
payable to a veteran for the combination of certain service-
connected and nonservice-connected disabilities, to include 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability provided the nonservice-
connected disability is not the result of the veteran's own 
willful misconduct. See 38 C.F.R. § 3.383(a).  However, since 
the medical evidence of record in this case indicates that 
the appellant is not blind in his nonservice-connected right 
eye (July 2004 VA examination report), application of 38 
C.F.R. § 3.383(a) is not warranted.   

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the appellant's claim of entitlement to service 
connection on a direct basis for a right eye disorder, for 
the reasons discussed above.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not applicable. See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for a right eye disorder, to include 
residuals of removal of a right eye cataract, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


